Citation Nr: 1012668	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-26 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which, in pertinent part, denied the 
benefit sought on appeal. 

By way of the May 2006 rating decision, the RO also denied 
service connection for diabetes mellitus, to include as due 
to Agent Orange exposure.  The Veteran initiated an appeal 
to this issue, but failed to submit a timely substantive 
appeal after receiving notice of an April 2009 statement of 
the case.  This matter is no longer on appeal. 

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  The report of an April 2006 VA psychiatric 
examination shows the Veteran has been diagnosed with PTSD 
related to his combat experience.  Additional VA treatment 
records indicate his PTSD is combat related.  The record 
does not, however, contain information verifying the 
occurrence of any of the Veteran's alleged inservice 
stressor events.  As is explained below, the Board finds 
that additional development by the RO is necessary prior to 
adjudication of this claim.

First, a review of the records shows that the Veteran has 
submitted additional evidence about an alleged inservice 
stressor event that the RO has not previously considered.  
During the February 2010 Board hearing, the Veteran 
testified that while he was stationed aboard the USS Coral 
Sea, CVA-43, he witnessed a airplane crash on the fantail 
(rear) of the aircraft carrier.  The Veteran stated that 
this event occurred in July 1969.  

An attempt should be made to verify the occurrence of this 
incident and the Veteran's location and time of the 
incident.  In this regard, the RO/AMC should attempt to 
verify the occurrence of the reported airplane crash as 
described by the Veteran on the aircraft carrier, USS Coral 
Sea, CVA-43, in July 1969.  The record already provides 
RO/AMC with sufficient information to submit a request to 
JSSRC to investigate and attempt to verify this reported 
stressor event.  The RO/AMC should also contact the National 
Archives and Records Administration (NARA) to review the 
Navy deck logs for the USS Coral Sea to see if there is any 
documentation of any airplane crashes on the aircraft 
carrier during periods identified by the Veteran.  In 
addition, the RO/AMC should undertake any other efforts to 
obtain additional information that may corroborate the 
Veteran's claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The Veteran has also provided statements about two other 
inservice stressor events. The following reported events 
have not yet been verified: (1) a friend almost drowned 
after falling overboard; and (2) participation in two 
helicopter rescue missions to retrieve downed servicemen and 
bodies.  It is noted that a review of the records shows that 
an attempt was made by JSRRC to corroborate the Veteran's 
reported inservice event involving two helicopter rescue 
missions.  The Veteran had reported that while he was 
stationed on the USS Coral Sea, he volunteered to 
participate in two helicopter rescue missions to retrieve 
fallen soldiers on land in Vietnam.  He reported that during 
these missions, he witnessed severely wounded and deceased 
soldiers - one soldier died in his arms while en route back 
to the ship.  The Veteran also stated that there was 
incoming enemy fire during these missions.  

In a November 2008 response from JSRRC, it was noted that a 
review of the histories for the USS Coral Sea showed it was 
engaged in special operations during its deployment off the 
Coast of North Vietnam and there were reported incidents of 
sea rescues for downed pilots.  JSRRC was not able to 
document the precise helicopter rescue incidents described 
by the Veteran, nor was it able to document the Veteran's 
presence on those missions.  It was further noted that 
additional information, such as the unit name or squadron 
that the Veteran was assigned to during these missions, or 
the names of the individuals who died, or the unit names of 
the deceased individuals, would assist in attempting to 
verify the alleged incidents.

Prior to any requests, the RO/AMC should contact the Veteran 
and ask him to submit any additional information regarding 
the alleged inservice stressor events described above as 
well as any additional information pertaining to his other 
alleged inservice stressors.  In particular, the RO/AMC 
should ask the Veteran to provide the names of units or 
squadrons he was assigned to during the reported helicopter 
rescue missions, the names or the unit assignments of the 
individuals who died during the incident, or any other 
identifying information that would assist in efforts to 
attempt to verify the occurrence of the reported events.

If no reported inservice stressor event can be verified, the 
RO/AMC should provide a memorandum in the file explaining 
the procedures undertaken in attempt to verify the reported 
events, as well as any records or explanation as to why the 
attempts were not fully successful.  

Second, a remand is warranted to provide the Veteran with 
another VA psychiatric examination.  A review of the VA 
treatment records shows he has been diagnosed with PTSD and 
depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Court pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be and VA should 
consider alternative current conditions within the scope of 
the filed claim.  Id.  The Board has preliminarily reviewed 
the case at hand and finds that Clemons is applicable here, 
as the records reflect several other mental disorders. 

As indicated under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated the claim so broadly as 
to consider service connection for disability due to 
psychiatric diagnoses other than PTSD.  A VA examination is 
needed to identify the nature and likely etiology of any 
psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA or 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA or private treatment, and 
obtain those records.  If any identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why such attempts 
were not fully successful.

2.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having occurred 
during service.  In particular, the RO/AMC 
should ask the Veteran to provide the 
names of unit or squadron he was assigned 
to during the reported helicopter rescue 
missions, the names or the unit 
assignments of the individuals who died 
during the incident, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very important 
to his claim.  

3.  After receiving the Veteran's response 
or the appropriate period of time has 
passed, the RO/AMC should attempt to 
obtain additional information that may 
corroborate the Veteran's claimed 
stressors.    

*	The RO/AMC should request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), National or 
other official source, investigate 
and attempt to verify the Veteran's 
alleged stressors about the plane 
crash on the USS Coral Sea.  If the 
Veteran provides more pertinent 
details about the other two inservice 
stressor events - his friend 
overboard or the helicopter rescue 
missions - then a request to 
investigate and attempt to verify 
with JRSSC should be made.  
Documentation of the exact incidents 
described by the Veteran is not 
necessary.  If more detailed 
information is need for this 
research, the Veteran should be given 
and opportunity to provide it.  

*	The RO/AMC should also request that 
the National Archives and Records 
Administration (NARA) provide the 
Navy deck logs for the USS Coral Sea 
for any airplane crashes on the 
aircraft carrier as described by the 
Veteran in July 1969 or any other 
period identified. 

*	The RO/AMC should contact any other 
appropriate entity to obtain 
additional information that may 
corroborate the Veteran's claimed 
stressors.  

4.  Following the receipt of the responses 
from the entities outlined above, the 
RO/AMC should prepare a report detailing 
their efforts, any responses received, and 
the results of their requests.  If no 
response has been received, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
RO/AMC determines that the record verifies 
the existence of a stressor or stressors, 
the RO/AMC must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the RO/AMC should 
address any credibility questions raised 
by the record.

6.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination for the 
following purpose: to determine whether 
the Veteran has a psychiatric disorder 
other than PTSD; and, if so, then (b) to 
ascertain whether any such diagnosed 
disorder is related to service.  For any 
other psychiatric disorder diagnosed, the 
examiner should provide a medical opinion 
indicating whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such condition 
is related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  

7.  Then, the claim for service connection 
for a psychiatric disorder, to include 
PTSD, should be readjudicated.  If any 
benefit sought on determination of this 
claim remains unfavorable, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


